 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   REPLANET HOLDINGS, INC.,                       Case No. 1:19-cv-00133-LJO-EPG

12                      Plaintiff,                  ORDER RE: MOTION TO COMPEL
13          v.                                      (ECF NO. 48.)
14   FEDERAL INSURANCE COMPANY,
15                      Defendant.
16

17          On November 15, 2019, the Court held a hearing on Defendant’s “Motion to Compel

18   Supplemental Responses to First Set of Interrogatories and Request for Production” (“motion to

19   compel”). (ECF No. 48.) Joshua Herr appeared telephonically for Plaintiff rePlanet Holdings, Inc.

20   (“Plaintiff”) and Ken Watnick appeared telephonically for Defendant Federal Insurance Company

21   (“Defendant”).

22          The Court takes the motion to compel under submission and issues the following orders in

23   the interim:

24          1. No later than January 10, 2020, Plaintiff shall supplement its responses to the

25               interrogatories and requests for production at issue in the motion to compel in

26               accordance with the Court’s comments on the record.

27          2. No later than January 22, 2020, Defendant may file a supplemental brief in support

28               of the motion to compel or withdraw the motion to compel after evaluating Plaintiff’s
                                                      1
 1              supplemental responses.

 2        3. No later than January 29, 2020, Plaintiff may file a response to Defendant’s

 3              supplemental brief, if any.

 4        4. The Court will issue an order on the motion to compel, if necessary, after completion

 5              of the supplemental briefing.

 6        5. The parties are directed to meet and confer regarding proposed changes to the current

 7              scheduling order and shall, no later than November 20, 2019, file a stipulation or

 8              separate statements setting forth new proposed scheduling order deadlines in

 9              accordance with the Court’s comments on the record.

10        6. Counsel for Plaintiff may attempt to directly contact potential witness James Lalor

11              beginning November 22, 2019, unless counsel for Defendant confirms representation

12              of Mr. Lalor before that date.

13        7. Counsel for Defendant may attempt to contact potential witness Jeremy Madrill

14              beginning November 22, 2019, unless counsel for Plaintiff confirms representation of

15              Mr. Madrill before that date.

16        8. The parties shall seek another informal conference for any continuing issues regarding

17              deposition scheduling.

18
     IT IS SO ORDERED.
19

20     Dated:     November 18, 2019                           /s/
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                     2
